OPINION OF THE COURT

McKEE, Circuit Judge.
Bensalem Township Officers Fred Schumann and Andy Anisman, and Detective Bob Juno appeal the order of the United States District Court for the Eastern District of Pennsylvania denying their combined motion for relief from a default judgment. Inasmuch as we write only for the parties and the district court, we need not set forth the factual background of this dispute, or belabor the issues raised. We have reviewed the well reasoned Memorandum Opinion and Order of the district court dated November 6, 2001 and we can add little to it. Therefore, we will affirm substantially for the reasons set forth in the district court’s thoughtful Memorandum Opinion.